The judgment of the court was pronounced by
Eustis, C. J.
The judgment in this case is evidently correct. The defendants have proved every thing which, under the hypothesis of the death or escape of the slave, they were bound to show. Vide Chase v. The Mayor et al., 9 La. 347. The difference betweeta the hiring of a slave and an ordinary bailment, is obvious. The slave is at the risk of the master, and it would be unreasonable to exact any further proof of his loss than the attending circumstances usually afforded in such cases. The presumption of law arising from the nondelivery of the object in cases of bailment, has no application to slaves.

Judgment affirmed.